IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: T.R.                             : No. 913 MAL 2014
                                        :
                                        :
PETITION OF: T.R.                       : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court


                                     ORDER


PER CURIAM

      AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.